DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 14/671,727 filed 03/27/2015. 
Information Disclosure Statement
3.	The Information Disclosure Statement filed on 12/07/2021 has been considered.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the solder bonded to said generally flat bottom surfaces of said outer terminal end portions of said plurality of leads (claim 10) and said first and second lateral side edges of said thermal pad (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 2-5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation of claim 2 calling for, “… said at least one peripheral surface portion of said electrical connection substrate” lacks proper antecedent basis. For examination purposes, it will be assumed to read that claim 2 recites “… further comprising an electrical connection substrate having a top surface portion; and a layer of solder that bonds said bottom surface and said at least one peripheral surface portion of said thermal pad.” 
The recitation of claim 9 calling for, “… said first and second lateral side edges of said thermal pad” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (“Tanaka”) US PG-Pub 2007/0081313.
Tanaka  discloses in Figs. 1-8 an IC assembly comprising: an exposed pad integrated circuit (“IC”) package having: a thermal pad (element 2a, ¶[0046]) having a top surface (e.g. annotated element TS shown in Fig. 1b below) and a bottom surface (e.g. annotated element BS) and having at least one peripheral surface portion (e.g. annotated element PS) extending transversely of and continuous with said bottom surface; and a layer of mold compound (element 3) through which said bottom surface and said at least one peripheral surface are exposed. 
Re claim 2, insofar as understood, Tanaka discloses an electrical connection substrate (elements 15 + 16a, Fig. 4b) having a top surface portion; and a layer of solder (element 18) that bonds said bottom surface and said at least one peripheral surface portion of said thermal pad to said top surface portion. 
Re claim 3, insofar as understood, Tanaka discloses wherein said electrical connection substrate comprises a printed circuit board (element 15). 
Re claims 4 and 5, insofar as understood, the recitation calling for, “… said layer of solder is applied by wave solder” (claim 4) or  “… said layer of solder is a layer of reflowed …” (claim 5) does not distinguish over Tanaka regardless of the method used to form the solder since claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). 
Re claim 6, Tanaka discloses wherein said at least one peripheral surface portion extending transversely of said bottom surface extends perpendicular to said bottom surface (Fig. 1b). 
Re claim 7, Tanaka discloses wherein said at least one peripheral surface portion comprises at least one of a front and a rear peripheral surface portion (see front and rear surfaces of element 2a). 
Re claim 11, Tanaka discloses wherein said thermal pad bottom surface is generally flat and wherein said layer of mold compound comprises a generally flat bottom surface that is generally coplanar with said generally flat bottom surface of said thermal pad (Fig. 1). 

    PNG
    media_image1.png
    370
    666
    media_image1.png
    Greyscale


9.	Claim(s) 1, 6, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egoshi et al. (“Egoshi”) US PG-Pub 2011/0186902.
Egoshi discloses in Figs. 1-10  and 16 an IC assembly comprising: an exposed pad integrated circuit (“IC”) package having: a thermal pad (element 11, ¶[0033]) having a top surface (top surface of element 11) and a bottom surface (bottom surface of element 11) and having at least one peripheral surface portion (element 11b/11c) extending transversely of and continuous with said bottom surface; and a layer of mold compound (element 7) through which said bottom surface and said at least one peripheral surface are exposed (¶[0043]). 
Re claim 6, Egoshi discloses wherein said at least one peripheral surface portion extending transversely of said bottom surface extends perpendicular to said bottom surface (Fig. 1). 
Re claim 7, Egoshi discloses wherein said at least one peripheral surface portion comprises at least one of a front and a rear peripheral surface portion (element 11a/11b). 
Re claim 11, Egoshi discloses wherein said thermal pad bottom surface is generally flat and wherein said layer of mold compound comprises a generally flat bottom surface that is generally coplanar with said generally flat bottom surface of said thermal pad (Fig. 2A). 
10.	Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celaya et al. (“Celaya”) US PG-Pub 2014/0151883.
Celaya  discloses in Figs. 1-5 an IC assembly comprising: an exposed pad integrated circuit (“IC”) package having: a thermal pad (element 14/52, ¶¶[0027 and 0030]) having a top (top surface of element 14/52) and a bottom surface (bottom surface of element 14/52) and having at least one peripheral surface portion (element 34/38) extending transversely of and continuous with said bottom surface; and a layer of mold compound (element 18) through which said bottom surface and said at least one peripheral surface are exposed (¶¶[0027 and 0031]). 
Re claim 6, Celaya discloses wherein said at least one peripheral surface portion extending transversely of said bottom surface extends perpendicular to said bottom surface (Figs. 1 and 2). 
Re claim 7, Celaya discloses wherein said at least one peripheral surface portion comprises at least one of a front (element 32) and a rear peripheral surface portion (element 32). 
Re claim 8, Celaya discloses a plurality of leads (element 24/54) extending laterally outwardly of said thermal pad; and a die (element 62) attached to said top surface of said thermal pad having electrical contact surfaces (element 66) thereon electrically connected to said plurality of leads. 
Allowable Subject Matter
11.	Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses wherein at least one of said front and rear peripheral surface portions of said thermal pad comprise at least one flange extending transversely of said top and bottom surfaces of said thermal pad; said at least one flange having an exposed surface as required by claim 12 and the subsequent depending claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugihara et al. (USPAT 6,392,293) discloses a semiconductor package with sloped outer leads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893